Citation Nr: 1222391	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1975. 

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing has been associated with the record.

The Veteran submitted additional evidence following the January 2012 Supplemental Statement of the Case (SSOC).  However, he waived RO consideration of the evidence in the first instance.  


FINDINGS OF FACT

1.  Exposure to herbicides in service has not been established.  

2.  Prostate cancer was not manifest in service or within one year of separation, and is not attributable to service to include claimed exposure to herbicides in service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in February 2009 and November 2010.  

Moreover, in April 2012, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  The Judge explained the concept of service connection, clarified the theory of entitlement and determined that there were no outstanding records that were obtainable.  This action supplemented VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claim for service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the evidence does not indicate that the Veteran has prostate cancer that is attributable to service such as to require an examination, even under the low threshold of McLendon.  As such, a VA examination is not warranted to address the issue for service connection for prostate cancer.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

FACTUAL SUMMARY

Service treatment records reveal an August 1971 complaint of slight burning with urination.  A urinary analysis was performed and an impression was given of non-specific urethritis.  In October 1971, the Veteran reported a history of non-specific urethritis and requested an urinary analysis.  Laboratory tests were within normal limits.  The January 1975 separation examination revealed normal findings for the anus and rectum, to include prostate.  In May 2008, the Veteran was found to have adenocarcinoma of the prostate.  

Personnel records establish that the Veteran served aboard the USS CHARA (AE-31) which was in the official waters of the Republic of Vietnam.  A May 1971 record notes that the USS CHARA served outside the geographical limits of South Vietnam but contributed direct combat support to the Republic of Vietnam.  

The Veteran has asserted that he served on the USS CHARA (AE 31).  The ship cruised up and down the coast of North Vietnam and were within 10 miles or closer.  On occasions, he stated, they would pull into the harbor and anchor.  He recalled one reason was to work on the engine and at that time they let the crew have unscheduled swim call.  The Veteran stated that his ship never actually docked but they were anchored in a couple of times, and that on one occasion his ship was in an inland waterway.  He expressed that other ships that they took stores from were actually docked in Vietnam.  He also relates exposure to Agent Orange due to the winds directing the herbicide toward the ship on which he served.  Per the Veteran, he ingested, drank, cooked and showered in contaminated water which he believes caused his prostate cancer.  

In September 2007, the Center for Unit Records and Research (CURR) reviewed the 1971 command history for the USS CHARA AE-31 and related that the information regarding the Veteran's duties and assignments requiring him to go ashore in Vietnam may be located in his official personnel file.   

In March 2009, it was determined that the Veteran did not serve in Vietnam as defined in M21-1MR IV.ii.H.28.a.  It was found that all efforts to prove Agent Orange exposure were followed to include notifying the Veteran and requesting service department verification of any dates that the Veteran served in Vietnam.

In December 2010, CURR indicated that they reviewed the 1971 command history and June 1- July 27, 1971 deck logs for the USS CHARA (AE-31).  Per CURR, while the deck logs revealed that the USS CHARA was anchored in An Thoi during the period of time 0100 hours until 0900 hours on June 29, 1971, it did not reveal personnel going ashore.  

In December 2010, it was found that the Veteran was not exposed to Agent Orange while serving the inland waterways of Vietnam as defined in M21-1MR.V1.Ch2.SecB.5e.  

LEGAL CRITERIA 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, certain chronic diseases, including malignant tumors, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) .

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  Those diseases are as follows: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e).  

Note 2 at the end of § 3.309 states that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The United States Supreme Court declined to review the case and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

Analysis 

The Veteran has appealed the denial of service connection for prostate cancer.  
Service connection may be presumed for prostate cancer as a residual of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era or in Korea between April 1, 1968 and August 31, 1971 (in certain units near the DMZ).  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) ; 76 Fed. Reg. 4245 -01 (Jan. 25, 2011).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  While the evidence of record shows that the Veteran has prostate cancer which is one of the specific diseases listed in 38 C.F.R. § 3.309(e), the Board finds that the Veteran did not serve in Vietnam under the above interpretation of the statute and regulation.

Here, the Veteran does not assert that he physically set foot in the Republic of Vietnam.  Moreover, neither personnel service records nor CURR reports have been able to determine that the Veteran stepped foot in Vietnam.  Rather, the Veteran asserts that on an occasion he was on an inland waterway in Vietnam.  The Board notes that, as to what constitutes inland waters, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  A January 2010 Compensation and Pension Bulletin listed information regarding vessels identified as traveling in the "brown waters" of Vietnam.  The USS CHARA is not among those listed.

Despite the Veteran's contentions, the record is devoid of a showing that he was on the inland waters of Vietnam.  While the Veteran has submitted additional deck logs for the USS CHARA for August 1971, September 1971 and October 1971, review of the deck logs also fail to establish personnel going ashore and/or service on inland waterways.  

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  Therefore, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a) (6) (iii) , 3.309(e). 

The Board also finds that service connection for prostate cancer is not otherwise warranted.  To that end, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a)  ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470 ; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report symptoms related to prostate cancer but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

To the extent that the Veteran attributes his disability to service to include herbicide exposure, the Board finds that his assertions are not competent.  In this regard, service treatment records are negative for any complaints, treatment and/or diagnoses related to the prostate during service.  While he may have complained of problems with urination in service, such was attributed to non-specific urethritis.  The Veteran had normal findings for the anus/rectum at separation and there is no showing of prostate cancer within one year of separation.  

Rather, post-service evidence is devoid of a showing of complaints and/or treatment related to the prostate following active service until years thereafter.  In fact, prostate problems/cancer is not shown in the record until 2008.  The Board emphasizes the multi-year gap between discharge from active duty service (1975) and evidence of prostate cancer in approximately 2008 (a 33 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings at separation.  Prostate cancer is also not shown within a year of separation.  The Board is not presented with silence alone.  

The Veteran's primary argument is that he was in a harbor and that he was factually exposed to agent orange, which casued his prostate.  

However, the appellant has not established that he was either on land or on an inland waterway.  He has related that he was exposed to Agent Orange due to the winds directing the herbicide toward the ship on which he served, his contact with other ships that actually were in Vietnam and his use of contaminated water. 

To the extent that the Veteran's lay statements are being offered to establish herbicide exposure, such evidence must fail.  Neither his pleadings nor his testimony establishes actual exposure.  His statements are general in nature and amount to little more of an assertion that since he was there, he must have been exposed.  Such statements do not factually establish exposure and do not give rise to a presumption that his prostate cancer is due to service. 

To the extent that he asserts that his prostate cnacer must be due to exposure, the Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory that he was exposed to herbicides in service.  We emphasize that the Veteran is not entitled to a presumption of exposure and he has not established an adequate factual foundation for establishing his exposure to Agent Orange.  Merely reporting that there were prevailing winds and/or that he was in contact with ships that had been in Vietnam does not establish exposure.

While we accept that the Veteran has a diagnosis of prostate cancer, the more probative evidence shows that his current disability is not related to service to include herbicide exposure.  The Veteran had normal findings for the anus/rectum, to include prostate at separation and there is showing of prostate cancer within one year of separation.  Rather, the first report of prostate cancer/problems is not shown in the record until decades after separation from service.  Therefore, the evidence demonstrates a remote, post-service onset of this disability. 

In sum, the evidence deemed most probative by the Board establishes that service connection for prostate cancer is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer to include as due to herbicide exposure is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


